Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is in reply to an application filed on 04/21/2020. Claims 1-20 are pending. 

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 05/12/2020 and 07/30/2021 have all been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Claim Rejections - 35 USC § 103   
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190205487 A1 to Tamiya (hereinafter Tamiya) in view of  US 20200348912 A1 to Katzenberger et al., (hereinafter Katzenberger).


Claim 1. A computer-implemented method comprising: 

accessing a computation graph of a machine learning model from memory; and  performing cost of computing, using a constraint solver, a partition of the computation graph into ordered stages of an execution pipeline;  (Tamiya: See para[0036] and Fig. 7, #32,  “data flow graph” is received, using #33, “Constraint Condition” (i.e., constraint solver), partitioning the data flow graph (i.e., computational graph) is done into three modules M1, M2 and M3, (i.e., ordered stages of an execution pipeline) as indicated on Fig. 7, #34 and listed under “M List” which includes all the partitioned modules.)

such that in use, execution cost of the stages are balanced according to the computed partition. (Tamiya: See para[0052] data processing time (i.e., execution cost) for each module is equal (i.e., balanced).  See Fig. 14B, and para[0102]-[0105], for cost of B module and C modules (i.e., stages) are both 20)

Tamiya does not specifically teach or indicate that training of the machine learning model occurs by executing the pipeline, as understood in:

when inference or training of the machine learning model takes place by executing the pipeline,

However, in a similar field, Katzenberger, in para[0074],  teaches training of the machine learning model is achieved and performed, by providing execution graphs to execution engines.  See para[0077] for “execution graphs” are representative of “machine learning pipeline”.

Tamiya taches partitioning data flow graphs into modules, and determining cost associated with each module. (Tamiya: See Abstract)

Katzenberger teaches machine learning model is trained by providing execution graphs to executions engines that represent machine learning pipeline. (Katzenberger: See para[0074])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have combined training of machine learning model, as taught by Katzenberger, with the teachings of Tamiya, in order to benefit from enhancement of machine learning model training, by providing execution graphs to execution engines, wherein execution graphs are machine learning pipelines.


Claim 2. The computer-implemented method of claim 1 further comprising computing a revision to the computation graph before using the computation graph to compute the partition, such that in use, the method is scalable to large scale machine learning models, and wherein computing the revision comprises one or more of: serialization of operations which require more than a threshold amount of memory, re-computation, stashing of activations to external memory, stashing of weights to external memory. 
( Tamiya: See Fig. 6, #30, Storage Unit (i.e., memory) wherein “M List” with weights Costs, are stored (i.e., stashed in)).

Claim 3. The computer-implemented method of claim 1 wherein the computation graph comprises a plurality of vertices connected by edges, where individual ones of the vertices represent operations of the machine learning model and individual ones of the edges represent communication between operations of the machine learning model.
( Tamiya: See Fig. 14A, different vertex/edges representing operation to determine cost,  and Fig. 3B for weight is given and determined based on vertex/edges)

Claim 4. The computer-implemented method of claim 3 wherein the constraint solver computes the partition by assigning individual ones of the vertices to only one of the stages.
(Tamyia: See para[0161] Fig. 14A, different vertex/edges having a value that determines weight cost,  and Fig. 3B for weight is given and determined based on vertex/edges)

Claim 5. The computer-implemented method of claim 1 wherein the constraint solver is configured to compute the partition with an aim that execution cost comprising one or more of: execution cycles, execution time, energy use, is balanced between individual ones of the stages.
(Tamiya: See para[0052] data processing time (i.e., execution cost) for each module (i.e., individual stages) is equal (i.e., balanced).  See Fig. 14B, and para[0102]-[0105], for cost of B module and C modules (i.e., stages) are both 20)


Claim 6. The computer-implemented method of claim 5 wherein the constraint solver is configured to compute execution cost of individual ones of the stages by computing one or more of: a sum of individual execution cost of operations assigned to a machine which hosts the stage, an execution cost of sending and receiving messages in the machine which hosts the stage, an execution cost of stashing and reloading tensors in the machine which hosts the stage.
(Tamiya: See para[0055], the given cost calculated for each module partitioning candidate is the total sum of the weights assigned to the plurality of edges traversing the boundary of each module partitioning candidate, and the weight may be a value corresponding to the wiring width of the signal line corresponding to the weighted edge.)

Claim 7. The computer-implemented method of claim 1 wherein the constraint solver is configured to implement one or more of the following correctness constraints: any vertex of the graph is assigned to one and only one stage, for any edge in the graph an origin of the edge is either assigned to the same stage as a destination or it is assigned to an earlier stage than the destination, the memory required by operations of a stage, fits in memory capacity of a machine hosting the stage. 
(Tamiya: See Fig. 6 , #30, “M List” (i.e., stages), is included in the Storage Unit (i.e., required memory) of the hosting machine.)

Claim 8. The computer-implemented method of claim 1 wherein the constraint solver is configured to implement a memory constraint whereby the memory required by operations of a Stage fit in memory capacity of a machine hosting the stage, and wherein the constraint solver is configured to compute the memory capacity using one or more of: code size of operations assigned to the machine ; size of tensors representing weights assigned to the machine ; size of messages that live throughout execution of the stages; an amount of temporary memory live throughout execution of the stages; size of data to be stashed in the machine during execution of the stages.
(Tamiya: See para[0085] for constraint condition (constraint solver) may be set as a upper limit of a module size))

Claim 9. The computer-implemented method of claim 1 wherein the constraint solver implements one or more of the following constraints: for a given set of weights of machine learning model vertices which use the set of weights are assigned to the same stage, if a vertex is known not to require any space for code it is assignable to the same stage as a vertex which consumes or produces the vertex, where the execution is to train the machine learning model then vertices representing operations in a forward pass of the training are assigned to stages labelled as forward while vertices representing operations in a backward pass of the training are assigned to stages labelled as backward.
(Tarmiya: See Fig. 9A, for vertex being shown forward (i.e., forward/backward) towards stages that are backwards or behind them.  For example, Stage A, is backwards (i.e., behind/prior) to Stage B, etc. and vertex of Stage A shows forward towards B. )

Claim 10. The computer-implemented method of claim 1 wherein the constraint solver is configured to compute the partition with the aim that execution cost is balanced between individual ones of the stages and also with the aim that data parallelism is implemented, whereby data is processed in parallel by individual ones of the partitions. (Tamiya: See para[0052] data processing time (i.e., execution cost) for each module is equal (i.e., balanced).  See Fig. 14B, and para[0102]-[0105], for cost of B module and C modules (i.e., stages) are both 20)

Claim 11. The computer-implemented method of claim 1 wherein the constraint solver is configured to compute the partition with the aim that execution cost is balanced between individual ones of the stages and also where the computation graph comprises a plurality of subgraphs which are executed in parallel. (Tamiya: See para[0052] data processing time (i.e., execution cost) for each module is equal (i.e., balanced).  See Fig. 14B, and para[0102]-[0105], for cost of B module and C modules (i.e., stages) are both 20)

Claim 12. The computer-implemented method of claim 1 wherein the constraint solver is configured to compute the partition sequentially by allocating vertices to one of the stages before allocating vertices to another of the stages. (Tamiya: See Fig. 9A and 9B for processing of vetex of modules (i.e., vertices of stages) that are allocated sequentially from E1-E7.)

Claim 13. The computer-implemented method of claim 1 further comprising carrying out inference or training of the machine learning model by executing the pipeline.
(Katzenberger, see para[0074],  training of the machine learning model is achieved and performed, by providing execution graphs to execution engines.  See para[0077] for “execution graphs” are representative of “machine learning pipeline”.)

Tamiya taches partitioning data flow graphs into modules, and determining cost associated with each module. (Tamiya: See Abstract)

Katzenberger teaches machine learning model is trained by providing execution graphs to executions engines that represent machine learning pipeline. (Katzenberger: See para[0074])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have combined training of machine learning model, as taught by Katzenberger, with the teachings of Tamiya, in order to benefit from enhancement of machine learning model training, by providing execution graphs to execution engines, wherein execution graphs are machine learning pipelines.

Claim 14. The computer-implemented method of claim 1 wherein the constraint solver is configured to compute the partition with the aim that execution cost is balanced between individual ones of the stages during a steady state of the execution pipeline. (Tamiya: See para[0052] data processing time (i.e., execution cost) for each module (i.e., each stage) is equal (i.e., balanced).  See Fig. 14B, and para[0102]-[0105], for cost of B module and C modules (i.e., stages) are both 20)


Claim 15. A machine comprising: 

memory storing a computation graph of a machine learning model; (Tamiya: See Fig. 6, #32, data flow graph (computation graph) being included or within Storage Unit (i.e., memory) of a machine) , and a constraint solver which computes a partition of the computation graph into ordered stages of an execution pipeline; such that in use, execution cost of the stages are balanced according to the computed partition. 
(Tamiya: See para[0036] and Fig. 7, #32,  “data flow graph” is received, and by using #33, “Constraint Condition” (i.e., constraint solver), partitioning the data flow graph (i.e., computational graph), into three modules M1, M2 and M3, as indicated on Fig. 7, #34 as “M List” which includes all the partitioned modules.)

Tamiya does not specifically teach or indicate that training of the machine learning model occurs by executing the pipeline, as understood in:

when inference or training of the machine learning model takes place by executing the pipeline


However, in a similar field, Katzenberger, in para[0074],  teaches training of the machine learning model is achieved and performed, by providing execution graphs to execution engines.  See para[0077] for “execution graphs” are representative of “machine learning pipeline”.

Tamiya taches partitioning data flow graphs into modules, and determining cost associated with each module. (Tamiya: See Abstract)

Katzenberger teaches machine learning model is trained by providing execution graphs to executions engines that represent machine learning pipeline. (Katzenberger: See para[0074])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have combined training of machine learning model, as taught by Katzenberger, with the teachings of Tamiya, in order to benefit from enhancement of machine learning model training, by providing execution graphs to execution engines, wherein execution graphs are machine learning pipelines.


Claim 16. An execution pipeline comprising:

a plurality of ordered stages hosted on machines connected in a network of machines;
each of the stages comprising a partition of a computation graph of a machine learning model; 
( Tamiya: See Fig. 14A, different vertex/edges representing operation to determine cost,  and Fig. 3B for weight is given and determined based on vertex/edges)

a constraint solver configured to compute the partition with the aim that execution cost is balanced between individual ones of the stages (Tamiya: See para[0052] data processing time (i.e., execution cost) for each module is equal (i.e., balanced).  See Fig. 14B, and para[0102]-[0105], for cost of B module and C modules (i.e., stages) are both 20) and to send the partition results to the stages. (Tamiya: See Fig. #34, after cost calculations, results are sent to “M List” that consists of M1, M2, M3, etc. (i.e., stages))


Claim 18. The execution pipeline of claim 16 wherein a constraint generator is configured to call the following functions in order to generate constraints for use by the constraint solver: load(v), which returns a computational load of executing a vertex v; storeAndLoad(v), which returns a number of cycles it takes to store and load an output of vertex v;static(v), which returns a number of bytes that a vertex v occupies in memory throughout the whole execution of the machine learning model; tensor(v), which returns a number of bytes that output of a vertex v occupies in
memory.
(Tamiya: See para[0056] for constraint condition for each module is preset, and it is based on one of the number of nodes included in each module. It is understood that all of the functions above could lead to just a preset value, as is in Tamiya’s case.)

Claim 19. The execution pipeline of claim 16 wherein the constraint solver is configured to implement one or more of the following correctness constraints: any vertex of the graph is assigned to one and only one stage, for any edge in the graph an origin of the edge is either assigned to the same stage as a destination or it is assigned to an earlier stage than the destination, the memory required by operations of a stage fits in memory capacity of a machine hosting the stage.
( Tamiya: See Fig. 6, #30, Storage Unit (i.e., memory) wherein “M List” with weights Costs, are stored (i.e., stashed in)).

Claim 20. The execution pipeline of claim 16 wherein the constraint solver is configured to compute execution cost of individual ones of the stages by computing one or more of: a sum of individual execution cost of operations assigned to a machine which hosts the stage, an execution cost of sending and receiving messages in the machine which hosts the stage, an execution cost of stashing and reloading tensors in the machine which hosts the stage. 
(Tamiya: See para[0055], the given cost calculated for each module partitioning candidate is the total sum of the weights assigned to the plurality of edges traversing the boundary of each module partitioning candidate, and the weight may be a value corresponding to the wiring width of the signal line corresponding to the weighted edge.)






6. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190205487 A1 to Tamiya (hereinafter Tamiya) in view of  US 20200348912 A1 to Katzenberger et al., (hereinafter Katzenberger), and in further view of US 7716525 B2 to Buchko et al., (hereinafter Buchko)

Claim 17. Tamiya in view of Katzenberger teaches the execution pipeline of claim 16 wherein the constraint solver is configured to implement a memory constraint whereby the memory required by operations of a stage fit in memory capacity of a machine hosting the stage, (Tamiya: See Fig. 6, #30, Storage Unit (i.e., memory)) 

However, they do not seem to explicitly disclose:

and  wherein the constraint solver is configured to compute the memory capacity using one or more of:
code size of operations assigned to the machine ;
size of tensors representing weights assigned to the machine ;
size of messages that live throughout execution of the stages;
an amount of temporary memory live throughout execution of the stages;
size of data to be stashed in the machine during execution of the stages.

However, in a similar field, Buchko teaches the required capacity of memory can be determined based on the average message size, and the desired message rate to be supported. (Buchko: See Col. 11, lines 55-65)

 	It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included, memory capacity determination, as taught by Buchko, with the teachings of Tamiya in view of Katzenberger, in order to benefit from enhancement of having memory capacity to be determined based on message size and message rate to be supported. (Buchko: See Col. 11, lines 55-65)



Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477